Citation Nr: 1634816	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  14-24 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to a compensable rating for the residuals of a stress fracture, left tibia.



REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1970 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The RO initially denied the Veteran's claim in a July 2011 rating decision; however, as new and material evidence was received within one year of that decision, it did not become final.  See 38 C.F.R. § 3.156(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks an increased rating for his service-connected residuals of a left tibia stress fracture.  He contends that his left leg disability has worsened since his most recent VA examination in 2012.  See July 2016 Correspondence.  A new examination should be provided on remand.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  The Board notes that the applicable criteria under Diagnostic Code 5262 provide a rating based on impairment of the knee or ankle, but that no ankle examination has been provided.  This type of examination should be provided on remand.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Additionally, all outstanding relevant private medical records should be associated with the claims file.  38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any medical care providers who treated him for his left leg disability from November 2011 to the present.  After securing any necessary authorization, obtain records from any identified providers.

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his left leg disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  

Full range of motion testing must be performed where possible.  The joint(s) involved (in this case, the knee and ankle) should be tested in both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

All findings should be reported in detail.  A complete rationale shall be given for all opinions and conclusions expressed.

3.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




